731 So. 2d 273 (1998)
STATE of Louisiana
v.
Gilbert GAUTHE.
No. 98-KP-1995.
Supreme Court of Louisiana.
December 18, 1998.
Writ granted. Because the plea colloquy in this case shows no ambiguity and so requires no extrinsic evidence for its interpretation, La.C.C. art. 1848; cf. State v. Louis, 94-0761 p. 7-8 (La.11/30/94), 645 So. 2d 1144, 1148, and because no provision of law requires either the court or defendant to inform the state of the existence and nature of statutes on early release, cf. State ex rel. Miller v. Butler, 564 So. 2d 310 (La.1990), clarified, 566 So. 2d 383 (La. 1990); La.C.Cr.P. art. 5; R.S. 14:17, the state makes no showing which would justify disturbing the finality of the convictions. See, e.g., State ex rel. Glover v. State, 93-2330, p. 12 (La.9/5/95), 660 So. 2d 1189, 1196-97 (criminal proceedings should definitively "end within a reasonable period of time."); cf. United States v. DiFrancesco, 449 U.S. 117, 136, 101 S. Ct. 426, 437, 66 L. Ed. 2d 328 (1980) (convicts as well as governments have expectation of finality). Accordingly, the district court is ordered to dismiss the state's motion for revocation or reformation of plea bargin.
TRAYLOR, J. not on panel.